MEMORANDUM**
Alfredo Jose Chavez appeals from his guilty-plea conviction and 168-month sen*549tence for two counts of distribution of methamphetamine, in violation of 21 U.S.C. § 841(a)(1).
A review of the record indicates that Chavez knowingly and voluntarily waived his right to appeal and was sentenced within the terms of the plea agreement. We therefore enforce the waiver, and dismiss the appeal. See United States v. Nguyen, 235 F.3d 1179, 1182 (9th Cir.2000) (stating that an appeal waiver is valid when it is entered into knowingly and voluntarily).
To the extent that Chavez raises ineffective of assistance of counsel claims, we decline to address them. See United States v. Jeronimo, 398 F.3d 1149, 1155-57 (9th Cir.2005) (declining to address whether ineffective assistance of counsel rendered defendant’s plea involuntary, and leaving open the possibility that ineffective assistance of counsel may render a plea involuntary on collateral review, despite the language of the appeal waiver).
DISMISSED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.